DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed on 2/14/2022, wherein: 
Claims 1, 2, 4, 6-9, 13, and 15-19 are currently pending; 
Claims 1, 13, and 15 have been amended; and
Claims 3, 5, and 14 have been cancelled. 
Official Notice
In the Final Office Action mailed on 11/15/2021, Examiner gave Official Notice that:
the space shuttle program is known to operate the booster rockets followed by the external fuel tanks in staged succession and meets the definition of a multi-stage rocket; and
the space shuttle system comprises insulation.
In the Applicant’s response filed on 2/14/2022, Applicant made no challenge to the Examiner’s taking of Official Notice of these facts. As such, the facts which were previously officially noticed are now considered Applicant Admitted Prior Art (AAPA). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported which is connectable in a detachable manner to the plurality of solar cells in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the solar cells are attached to the outer surface of the launch vehicle (e.g. glue) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-9, 13, and 15-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 13, and 18 recite a launch vehicle having a plurality of solar cells on its outer surface. Claims 2, 4, 6-9, 15-17, and 19 draw dependency on the independent claims and add further complexity to the concept of the independent claims. Claims 1 and 18 state that the vehicle transports a payload into earth orbit and that the plurality of solar cells comprises at least one solar cell which is configured to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported, or at least one solar cell which is set up to be connected in a detachable or in a permanent manner to at least one accumulator, which is connected or is to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported. Claim 19 states that during transport of the payload, one or more electrical or electronic components are supplied with energy from the solar cells. From a review of the present disclosure, it is taught that solar cells are attached to an outer surface of a launch vehicle and act as an insulation layer (paragraphs [0017]-[0018]). In paragraphs [0021]-[0022] and [0033]-[0034], it is recited that the solar cells may be connected in a permanent or detachable manner to the vehicle. In paragraphs [0019], [0024], [0026], [0043] and [0045], it is taught that the solar cells are attached to the launch vehicle via glue.
The claims when construed in view of the specification and drawings appear to require solar cells which are completely operational and exposed to the environment during launch and orbit which requires them to act at least partially like insulation and to be able to withstand all environments and forces associated with a launch from the Earth into an Earth orbit. From a review of the totality of the disclosure, it is merely recited that the solar cells may be thin-film modules made of amorpohous and/or microcrystalline silicon, copper-indium-gallium diselenide, cadmium telluride, or may be organically manufactured (i.e. carbon based), and that the solar cells may be glued to the launch vehicle outer surface. 
Exposed solar panels and the glue for attaching them would have to endure extremes in temperature, acceleration, vibration and aerodynamic shock during launch, as well as expansion and contraction due to temperature fluctuations when in orbit. The specification gives no indication of how to address any of these engineering issues to allow for the placement of solar cells on an outer surface of a launch vehicle. At the time of filing, a person skilled in the art would not have understood how to have functioning external solar panels on an exterior of a launch vehicle which are operational during the entire launch into orbit, as the common general knowledge at the time of filing was to protect/stow solar panels by means such as fairings, until in orbit. 
The breadth of the claims is such that any type of solar cells and any type of attachment means for coupling the cells to the outer surface of the vehicle are incorporated. As noted above, the state of the prior art is such that attaching solar cells to an exterior surface of a launch vehicle so that power is supplied during the entirety of the launch into orbit is not well-known or common practice. The level of one of ordinary skill in the art is quite high in that extensive knowledge of at least materials science (e.g. glue selection, solar cell construction), thermodynamics (e.g. expansion and contraction requirements, insulation requirements), aeronautics (e.g. flight load calculations), and electrical engineering (e.g. power requirements, wiring) must all be utilized to make and use such a system. The level of predictability in the art is high for solar cells utilized only in orbit, however, the predictability falls extensively and is quite low for solar cells exposed the entirety of launch and flight as noted above. The amount of direction provided by the inventor is sparse at best since only a few materials are cited for the solar cell construction and a generic glue is recited as an attachment means. No explanation of any engineering problems or solutions thereto in providing cells which are exposed has been provided at all. The existence of working examples appear to be limited to just the Dragon V2 of which there is little to no . The quantity of experimentation needed to make and/or use this invention based upon the content of the disclosure appears to be very high due to the extensive knowledge of the diverse fields of subject matter outlined above. Several engineers skilled in each aspect would be required to provide the individual analysis and proposed materials and constructions, which would then have to be combined into a single system and tested extensively before a launch into orbit could be attempted. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The specification therefore appears to fail to teach how to make and use the claimed invention of a plurality of solar cells on the outer surface of a launch vehicle without undue experimentation and claims 1, 2, 4, 6-9, 13, and 15-19 are rejected for lack of enablement. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10155598 to Clay in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 1. The Cambridge Aerospace Dictionary defines “launch vehicle” as “Vehicle providing propulsion for space payload or, rarely, atmospheric free-flight device; may be winged or ballistic but must lift off from Earth and impart nearly all impulse required.” Clay teaches a launch vehicle (Space Shuttle Program (SSP) Orbital Vehicle (See Abstract, Figs. 1, 3, and 6). The launch vehicle is taught to comprise the orbital vehicle, rocket boosters, one or more external propellant tanks, a payload bay, and supporting infrastructure (Col. 10, lines 1-4) which is commensurate with the aforementioned art recognized definition. The payload bay (7) is taught to house a payload (8; see col. 11, lines 1-8). In col. 17, lines, 37-54, the payload (8) is taught to comprise a power system that electronically communicates with the Space Shuttle Electrical Power Distribution and Control (EPDC) subsystem, wherein the power system of the payload comprises one or more battery power storage units. It is also taught that the shuttle is provided with externally mounted solar panels which communicate with and augment the EPDC system.  Clay therefore teaches a plurality of solar cells (i.e. multiple solar panels recited) on the outer surface of the launch vehicle (i.e. externally mounted), which are at least configured to be connected in a detachable manner (col. 12, lines 15-22, payload casing, 8, is removable and/or deployable to another location such as a space station) to at least one of an electrical or an electronic component (e.g. batteries) of at least one of a transported payload or a payload to be transported (8). Since the payload is connected to the externally mounted solar panels and is removable from the payload bay of the launch vehicle and deployable elsewhere, the connection is necessarily detachable. 
However, it is not expressly disclosed that the plurality of solar cells are set into at least one depression located in an insulation of the launch vehicle. AAPA notes that it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells within a depression in the outer surface of a launch vehicle in order to provide an aerodynamic outer surface which reduces drag over the vehicle. The reduction of drag is proportional to fuel savings which translates to increased cost savings. Additionally, Examiner previously gave Official Notice, now AAPA, that the space shuttle system comprises insulation. Depending upon the location of mounting the solar cells on the vehicle as outlined above would arrange them on an insulation of the launch vehicle. As the entirety of the outer surface of the vehicle is exposed to the environment during launch and orbital operations, it would necessarily act as thermal insulation for internal portions of the craft. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the solar cells within at least one depression of an insulation of the launch vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claim 2. The Cambridge Aerospace Dictionary defines a “multi-stage rocket” as “Vehicle with several stages each fired and staged in succession.” The space shuttle program operated by NASA and referenced by Clay (See Background Section, col. 1, lines 19-28) is taught in col. 10, lines 1-4 to comprise booster rockets, one or more external propellant tanks, and a shuttle. Examiner previously gave Official Notice, now AAPA, that the space shuttle program is known to operate the booster rockets followed by the external fuel tanks in staged succession and meets the definition of a multi-stage rocket. As the shuttle is the uppermost stage of the launch vehicle and the panels are mounted thereon, the limitations of claim 2 are met. 
Re: Claim 4. Clay in view of AAPA renders obvious the launch vehicle according to claim 1, however, it is not expressly disclosed that at least one of the solar cells is applied to a smooth area of a surface of the launch vehicle. Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a smooth area of a surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells on a smooth area of the outer surface of a launch vehicle in order to easily retrofit a launch vehicle with solar cells and/or to reduce manufacturing and installation complexity.  
Re: Claims 6-8. Clay in view of AAPA renders obvious the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the solar cells comprises an irradiation surface for sunlight of at least 10 m2, 20 m2, or 50 m2. It would have been an obvious matter of design choice to size the plurality of solar cells rendered obvious by Clay to be 10 m2, 20 m2, or 50 m2, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Re: Claim 9. Clay in view of AAPA renders obvious the limitations of claim 1 as outlined above, however, it is not expressly disclosed that at least one of the plurality of the solar cells comprise at least one solar cell that is configured as at least one of
a pliable solar film,
at least one solar cell integrated into the pliable solar film, or
at least one organic solar cell.
Examiner previously gave Official Notice, now AAPA, that pliable solar films, solar cells integrated into pliable solar film, and organic solar cells are all well-known in the aerospace art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ any of the aforementioned, well-known solar cell types based upon their known characteristics and the power requirements of the vehicle. 
Re: Claim 13.  As outlined above with respect to claim 1, Clay in view of AAPA renders obvious a launch vehicle having a plurality of solar cells attached to an outer surface of the vehicle having cells configured to be connected in a detachable manner to at least one electrical or an electronic component of at least one of a transported payload or a payload to be transported, wherein the plurality of solar cells are set into at least one depression located in an insulation of the launch vehicle. A physical launch vehicle as outlined above would thereby necessitate a manufacturing method to manufacture a launch vehicle, comprising a step of attaching a plurality of solar cells to an outer surface of the launch vehicle.
Re: Claim 15. Clay in view of AAPA renders obvious the launch vehicle according to claim 13, however, it is not expressly disclosed that at least one of the solar cells is set into at least one depression located in a surface of the launch vehicle, or that at least one of the solar cells is applied to a smooth area of a surface of the launch vehicle. 
Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a depression located in the outer surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells within a depression in the outer surface of a launch vehicle in order to provide an aerodynamic outer surface which reduces drag over the vehicle. The reduction of drag is proportional to fuel savings which translates to increased cost savings. 
Examiner previously gave Official Notice, now AAPA, that it is well-known in the aerospace art to attach solar cells to a smooth area of a surface of an aerospace vehicle. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide the solar cells on a smooth area of the outer surface of a launch vehicle in order to easily retrofit a launch vehicle with solar cells and/or to reduce manufacturing and installation complexity.  
Re: Claim 16. As outlined above with respect to claim 2, the space shuttle system is a multi-stage rocket. 
Re: Claim 17. Clay in view of AAPA renders obvious the limitation of claim 16. The step of attaching at least one of the plurality of solar cells to a surface of an upper stage when manufacturing the upper stage is necessitated by the final product described by Clay.
Re: Claim 18. As outlined above with respect to claim 1, Clay in view of AAPA renders obvious a launch vehicle carrying a payload (8) and having a plurality of solar cells attached to an outer surface thereof. Transporting a payload (8) such as to the ISS described by Clay, necessitates using the vehicle according to claim 1 to transport a payload from the surface of the earth into an earth orbit. 
Re: Claim 19. Clay in view of AAPA renders obvious the limitations of claim 18 as outlined above, however, it is not expressly disclosed that the plurality of solar cells comprises at least one solar cell, which is set up to be connected in a detachable or in a permanent manner to at least one accumulator, which is connected or is to be connected in a detachable manner to at least one of an electrical or an electronic component of at least one of a transported payload or a payload to be transported, and that the payload electrical or electronic component is supplied with energy obtained by the solar cells during transport. Examiner previously gave Official Notice that launch vehicles comprising accumulators (e.g. rechargeable battery/batteries) are well-known in the art. It would have been obvious to one having ordinary skill in the art to couple the solar cells of Clay to a power storage accumulator on the vehicle in order to benefit from the relatively low power generation over time and/or to allow utilization of power generated by the panels when they are out of direct sunlight. It was additionally previously outlined that it would have been obvious to attach a payload to the solar cells of the launch vehicle and in combination with the known accumulators, it would have been obvious to couple the payloads inside the launch vehicle with an accumulator housed therein rather than directly to the solar cells outside the vehicle since it would require less engineering compared to running cables through a pressurized vessel and the accumulator would provide more uniform and continuous power supply than a direct connection to the cells. In connecting a payload to an accumulator and/or the solar cells of Clay, the solar cells would be capable of performing in the normal and usual operation thereof, the step of supplying power to the payload(s) via solar radiation since they are exposed during the entire launch and flight of the vehicle.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
On page 9 of Applicant’s Remarks, the making final of facts previously officially noticed is being challenged. The period for challenge has expired as indicated by the finality in the last office action. Whether the details of the dependent claims “were not constructive and were omitted without any agreement” by the Applicant intentionally or not, a challenge was not brought when required such that the facts are maintained as Applicant Admitted Prior Art. 
On page 9 it is argued that the drawing objections are moot by the previous amendment. This is not found to be persuasive as claim 1 recites two alternative limitations wherein only one of the two comprises the accumulator. As the other limitation recites a connection between the solar cells and the electronics of the payload, this connection and payload much be shown. 
On pages 10-12, the rejections under 35 USC 112(a) for lack of enablement are argued. It is more or less alleged that one of ordinary skill in the art would have understood the deficiencies and had plenty of time to solve the issues outlined by the Examiner. These general allegations are not found to be persuasive as Applicant has failed to provide any evidence to back up their claims. It is then alleged that Examiner’s analysis was merely conclusory and insufficient to support the rejection. This argument is spurious as the Wands factors were properly applied in the analysis to bring the prima facie case of lack of enablement. Applicant again alleges that glue is known to those skilled in the art to solve all the technical problems outlined by the Examiner even for heavy elements onto the surface of a launch vehicle but again, Applicant fails to provide any evidence of the same and even if glue is utilized in other situations such as attaching ceramic tiles, there has been no showing that the same glue would be appropriate to the arrangement of solar panels in the presently claimed invention. In view of Applicant’s failure to overcome the doubt to the enablement of the claims outlined in the rejections beyond unsupported allegations, the rejections are maintained. 
On pages 12-13 of Applicant’s Remarks, it is alleged that Clay does not anticipate the claimed invention. The rejections have been amended above to reflect the new combination of limitations presented in the independent claims. It is also alleged that one of ordinary skill would not layer the solar panels onto the insulation but would instead arrange them separately such as on the wings. First, Clay does not specify where to place the solar panels such that there is no support for the assertion that Clay would provide them in one location versus another. Second, the outer surface of the entirety of the craft acts as thermal insulation for interior regions located adjacent thereto. Even placing the panels on the wings would place them in contact with the wing outer skin which acts as insulation for the internal structure of the wings. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647